Third District Court of Appeal
                               State of Florida

                          Opinion filed July 22, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1395
                        Lower Tribunal No. 21-2441
                           ________________


                              Aliza Urbach,
                                  Appellant,

                                     vs.

                    In re: Guardianship of J.R.U.,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Rosa C.
Figarola, Judge.

     Steven K. Schwartz, P.A., and Steven K. Schwartz, for appellant.

     No Appearance, for appellee.


Before FERNANDEZ, C.J., and SCALES, and MILLER, JJ.

     FERNANDEZ, C.J.
      Aliza Urbach appeals the trial court’s order dismissing with prejudice

the petition for guardianship of a minor for improper venue. The presiding

judge from the Probate Division reasoned that the proper venue is instead

the Family Division1. Because the trial judge erred in dismissing the petition

instead of transferring it to the appropriate division, we reverse and remand

with instructions to reinstate the petition and leave the issue of transfer to the

discretion of the Chief Judge of the Eleventh Judicial Circuit2. See Burnett v.

Starwood Hotels & Resorts Mgmt. Co., Inc., 251 So. 3d 223, 226 (Fla. 3d

DCA 2018) (“Filing in the wrong division is not a jurisdictional defect; it is a

purely administrative one.”); Weiss v. Courshon, 618 So. 2d 255, 256, n.1

(Fla. 3d DCA 1993) (“The remedy for filing in the wrong division is transfer to

the correct division, rather than dismissal.”); Maugeri v. Plourde, 396 So. 2d

1215, 1217 (Fla. 3d DCA 1981) (“[E]very judge of the circuit court possesses

the full jurisdiction of that court in his of [sic] her circuit and that the various

divisions of that court operate in multi-judge circuits for the convenience of

the litigants and for the efficiency of the administration of the circuits’ judicial

business.”); In re Guardianship of Bentley, 342 So. 2d 1045, 1047 (Fla. 4th

DCA 1977) (“[W]e reverse the order appealed from to the extent that it holds


1 We recognize that this case is not about venue, rather, it is about filing a
cause of action in the wrong division of the same circuit court.
2 See Fla. R. Gen. Prac. & Jud. Admin. 2.215(b)(4).



                                         2
the Probate Division has no jurisdiction to entertain the issue of custody. We

remand the cause . . . and, if necessary, the Chief Judge of the Circuit can

designate which division of the court shall try the issue.”).

      Reversed and remanded with instructions.




                                       3